The petition for reargument is denied.
Douglas v. N.Y. N.H.  H. R. Co. ___ U.S. ___, 49 S.Ct. 355,73 L. ed. 424, does not appear to us to suggest a departure from the practice heretofore pursued, in the absence of legislation, state or federal, otherwise directing. L. 1913, p. 100, c. 60, amending § 1780 of the Code of Civil Procedure of New York is:
"An action against a foreign corporation may be maintained by another foreign corporation, or by a non-resident, in one of the following cases only: * * * 4. Where a foreign corporation is doing business within this state." *Page 9 
In Gregonis v. Philadelphia  R. C.  I. Co. 235 N.Y. 152,139 N.E. 223, it was held that its courts may not decline jurisdiction of a transitory action against a foreign corporation doing business in the state brought by a resident thereof. But in Murnan v. Wabash Ry. Co. 246 N.Y. 244,158 N.E. 508, the above statute was construed as giving the court discretion to assume or decline jurisdiction when such an action was brought by a nonresident. Thus construed, a conflict with art. IV, § 2, of the constitution of the United States is avoided. The New York court decided the Douglas case upon the authority of the Murnan case.
We have no statute similar to that of New York, or one here applicable that may be construed with a like result. And even if we had, it could not overturn the order herein, for there is no finding that plaintiff was a nonresident when the suit was begun. Plaintiff's affidavit was that he established his residence in this state previous to suit, and the court in its memorandum attached to the order states that he claims to be a resident.
Petition denied.